DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement between Species P and Q, described in the communications dated 7/13/2022 and 7/15/2022, has been withdrawn.  The examiner notes that the claims in the previous claim set, including the broadest reasonable interpretation of previous claim 9, were generic to both of these species; therefore, the previous claim sets did not constructively elect either Species P or Species Q.
	The examiner notes that the traversal of the other sets of species, in the reply dated 10/27/2022, is not timely.  The other sets of species were elected without traverse in the response dated 6/15/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a sensing element in claim 1; and
a sensing element in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”).

As for claim 1, Speldrich discloses a flow sensor package comprising:
a first substrate (120) comprising an etched portion (see Fig. 3 and step 440);
a dielectric region (138) located on a first side (top) of the first substrate (see Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
a sensing element (102; 128, 140, 142) located on or within the dielectric membrane (see Fig. 3).
a second substrate (122) adjoining a second side (bottom) of the first substrate (120), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 3), and wherein the first substrate and the second substrate cooperate to form a sensing channel (130) through the flow sensor package (see Fig. 3), and wherein the second substrate (122) comprises a protrusion (portion of 122 that is immediately beneath the dielectric membrane) extending towards the dielectric membrane; and
a flow inlet channel and a flow outlet channel (see Fig. 3), wherein the second substrate (122) comprises two opposing surfaces (see Fig. 3), wherein one (top of 122) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 3).
Speldrich does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  Instead, Speldrich discloses that the flow inlet channel and the flow outlet channel are formed as openings through the second substrate to allow a fluid to flow through the sensing channel to the sensing element (see Fig. 3).
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that grooves that each extend to an edge may be formed only in the second substrate (paragraph [0029]).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and the flow outlet channel are formed as openings through the second substrate (552).  Beck discloses that both arrangements allow a fluid to flow through the sensing channel to the sensing element (see Figs. 5 and 7 and paragraphs [0024], [[0028] and [0029]).
Because Beck and Speldrich both disclose arrangements of a flow inlet channel and a flow outlet channel that allow a fluid to flow to a sensing element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement having a groove through the second substrate of Beck for the arrangement of Speldrich to achieve the predictable result of allowing a fluid to flow to the sensing element.

As for claim 2, Speldrich as modified by Beck discloses electrical connections (Speldrich: connecting 128, 140, 142 to 106-116) on an outer surface of the dielectric region (see Fig. 1).

As for claim 3, Speldrich as modified by Beck discloses that the etched portion of the first substrate has sloped side walls (Speldrich: see Fig. 3 and Beck: see Fig. 7).

As for claim 5, Speldrich as modified by Beck discloses that the second substrate (Speldrich: 122) is configured such that a top surface (Speldrich: i.e. top of 122 below 138) of the sensing channel is substantially flat (Speldrich: see Fig. 3).

	As for claim 20, Speldrich discloses a method of manufacturing a flow sensor package, the method comprising:
forming a first substrate (120) comprising a cavity portion (step 440);
forming a dielectric region (138) located on a first side of the first substrate (Fig. 3), wherein the dielectric region (138) comprises at least one dielectric membrane (138) located over the etched portion of the first substrate (see Fig. 3);
forming a sensing element (102, 128, 140, 142) located on or within the dielectric membrane (see Fig. 3); and
forming a second substrate (122) adjoining a second side of the first substrate (see Fig. 3), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 3), and wherein the first substrate and the second substrate cooperate to form a sensing channel (130) through the flow sensor package (see Fig. 3), and wherein the second substrate (122) comprises a protrusion (portion of 122 that is immediately beneath the dielectric membrane) extending towards the dielectric membrane; and
wherein the second substrate (122) comprises two opposing surfaces (see Fig. 3), and wherein a flow inlet channel and a flow outlet channel are formed (see Fig. 3), and wherein one (top of 122) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 3).
Speldrich does not disclose that the flow inlet channel and the flow outlet channel are formed at a boundary between the first substrate and the second substrate.  Instead, Speldrich discloses that the flow inlet channel and the flow outlet channel are formed as openings through the second substrate to allow a fluid to flow through the sensing channel to the sensing element (see Fig. 3).
However, Beck discloses (see Fig. 7) a flow inlet channel and a flow outlet channel that are formed at a boundary between a first substrate (750) and a second substrate (752).  Beck discloses that grooves that each extend to an edge may be formed only in the second substrate (paragraph [0029]).  Beck discloses that this arrangement is an alternative (paragraphs [0028] and [0029]) to an arrangement (see Fig. 5) in which the flow inlet channel and the flow outlet channel are formed as openings through the second substrate (552).  Beck discloses that both arrangements allow a fluid to flow through the sensing channel to the sensing element (see Figs. 5 and 7 and paragraphs [0024], [[0028] and [0029]).
Because Beck and Speldrich both disclose arrangements of a flow inlet channel and a flow outlet channel that allow a fluid to flow to a sensing element, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the arrangement having a groove through the second substrate of Beck for the arrangement of Speldrich to achieve the predictable result of allowing a fluid to flow to the sensing element.

As for claim 24, Speldrich as modified by Beck discloses that the protrusion extends in a direction (Speldrich: vertically; or perpendicular to the faces of the substrates) substantially perpendicular to the flow inlet channel and the flow outlet channel (Beck: Fig. 7; the flow inlet channel and flow outlet channel are parallel to the faces of the substrates).

Claims 1-3, 5, 10, 20, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”).

As for claim 1, Morales discloses a flow sensor package (Fig. 4B) comprising:
a first substrate (bottom half of 106) comprising an etched portion (see Fig. 4B);
a region (112) located on a first side (bottom side of bottom half of 106 in Fig. 4B) of the first substrate (bottom half of 106), wherein the region (112) comprises at least one membrane (112) located over the etched portion of the first substrate (see Fig. 4B);
a sensing element (112) located on or within the membrane (112); and
a second substrate (102) adjoining a second side (top side of bottom half of 106 in Fig. 4B) of the first substrate (bottom half of 106 in Fig. 4B), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 4B), and wherein the first substrate and the second substrate cooperate to form a sensing channel (402) through the flow sensor package (see Fig. 4B), and wherein the second substrate (102) comprises a protrusion (see Fig. 4B) extending towards the membrane; and
a flow inlet channel (left side of 106) and a flow outlet channel (right side of 106), wherein the second substrate (102) comprises two opposing surfaces (see Fig. 4B), and wherein one (bottom of 102) of the opposing surfaces is adjacent (see Fig. 4B) to the sensing channel (402), the flow inlet channel (left side of 106) and the flow outlet channel (right side of 106), and wherein the flow inlet channel (left side of 106) and the flow outlet channel (right side of 106) are formed at a boundary (see Fig. 4B) between the first substrate (bottom half of 106) and the second substrate (102).  
Morales does not disclose that the region of the first side of the first substrate and the membrane are dielectric materials.  Morales discloses that membrane is formed on the first substrate using well-known semiconductor fabrication technologies (col. 3, line 65 - col. 4, line 1).
However, Beck discloses a region (104) of a first side of a first substrate (102) and a membrane (106) that are dielectric materials (paragraph [0015]).  Beck discloses that the dielectric materials are used to form a membrane using well-known semiconductor fabrication technologies (paragraph [0016]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first substrate and membrane of Morales to be made from dielectric materials as disclosed by Beck so that the membrane could be formed using well-known semiconductor fabrication technologies (Morales: col. 3, line 65 - col. 4, line 1 and Beck: paragraphs [0015] and [0016]).

As for claim 2, Morales as modified by Beck discloses electrical connections (Morales: 152) on an outer surface of the dielectric region (Morales: see Fig. 1A).

As for claim 3, Morales as modified by Beck discloses that the etched portion of the first substrate has sloped side walls (Morales: see Fig. 4B).

As for claim 5, Morales as modified by Beck discloses that the second substrate (Morales: 102) is configured such that a top surface (Morales: top of 402) of the sensing channel is substantially flat (Morales: see Fig. 4B).

As for claim 10, Morales as presently modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Morales as presently modified by Beck does not disclose that the first substrate and the second substrate are configured such that one or both of the flow inlet channel and the flow outlet channel have a large cross-section at a peripheral end than at an end closest to the sensing channel.
However, Morales also discloses a first substrate (106) and a second substrate (102) that are configured such that one or both of a flow inlet channel (310) and a flow outlet channel (310) have a large cross-section (see Fig. 3B) at a peripheral end than at an end closest to a sensing channel.  Morales discloses that the flow in let channel and flow outlet channel are connected to tubes (102).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow inlet channel and flow out let channel of Morales and Beck to have the larger cross-sections as disclosed by Morales in order to allow the flow sensor to be connected to tubes.

As for claim 20, Morales discloses a method of manufacturing a flow sensor package (Fig. 4B), the method comprising:
forming a first substrate (bottom half of 106 in Fig. 4B) comprising an etched portion (see Fig. 4B);
forming a region (112) located on a first side (bottom side of bottom half of 106 in Fig. 4B) of the first substrate (bottom half of 106), wherein the region (112) comprises at least one membrane (112) located over the etched portion of the first substrate (see Fig. 4B);
forming a sensing element (112) located on or within the membrane (see Fig. 1); and
forming a second substrate (102) adjoining a second side (top side of bottom half of 106 in Fig. 4B) of the first substrate (bottom half of 106), wherein the first side of the first substrate and the second side of the first substrate are opposite sides (see Fig. 4B), and wherein the first substrate and the second substrate cooperate to form a sensing channel (402) through the flow sensor package (see Fig. 4B), wherein the second substrate (102) comprises a protrusion (see Fig. 4B) extending towards the membrane; and
wherein the second substrate (102) comprises two opposing surfaces (see Fig. 4B), and wherein a flow inlet channel (left side of 106) and a flow outlet channel (right side of 106) are formed at a boundary (see Fig. 4B) between the first substrate (bottom half of 106) and the second substrate (102) and wherein one (bottom of 102) of the opposing surfaces is adjacent to the sensing channel, the flow inlet channel and the flow outlet channel (see Fig. 4B).
Morales does not disclose that the region of the first side of the first substrate and the membrane are dielectric materials.  Morales discloses that membrane is formed on the first substrate using well-known semiconductor fabrication technologies (col. 3, line 65 - col. 4, line 1).
However, Beck discloses a region (104) of a first side of a first substrate (102) and a membrane (106) that are dielectric materials (paragraph [0015]).  Beck discloses that the dielectric materials are used to form a membrane using well-known semiconductor fabrication technologies (paragraph [0016]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first substrate and membrane of Morales to be made from dielectric materials as disclosed by Beck so that the membrane could be formed using well-known semiconductor fabrication technologies (Morales: col. 3, line 65 - col. 4, line 1 and Beck: paragraphs [0015] and [0016]).

As for claim 24, Morales as modified by Beck discloses that the protrusion extends in a direction (Morales: vertically; or perpendicular to the faces of the substrates) substantially perpendicular to the flow inlet channel and the flow outlet channel (Beck: Fig. 7; the flow inlet channel and flow outlet channel are parallel to the faces of the substrates).

As for claim 25, Morales as modified by Beck discloses that at least one region (i.e. a portion of 102 along 402 that is adjacent to the projection; see Fig. 4B) of the second substrate (102) that is adjacent to the protrusion is substantially parallel to the second side of the first substrate (see Fig. 4B).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,033,180 issued to Morales et al. (“Morales”).

As for claim 10, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose that the first substrate and the second substrate are configured such that one or both of the flow inlet channel and the flow outlet channel have a large cross-section at a peripheral end than at an end closest to the sensing channel.
However, Morales discloses a first substrate (106) and a second substrate (102) that are configured such that one or both of a flow inlet channel (310) and a flow outlet channel (310) have a large cross-section (see Fig. 3B) at a peripheral end than at an end closest to a sensing channel.  Morales discloses that the flow in let channel and flow outlet channel are connected to tubes (102).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow inlet channel and flow out let channel of Speldrich and Beck to have the larger cross-sections as disclosed by Morales in order to allow the flow sensor to be connected to tubes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 7,703,339 issued to Sulouff, Jr. et al. (“Sulouff”).

As for claim 11, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above) and that the second substrate is formed of a semiconductor material (Speldrich: col. 2, lines 55-58).
Speldrich as modified by Beck does not disclose that the sensing channel comprises a protective coating.
However, Sulouff discloses a sensing channel that comprises a protective coating (col. 5, lines 3-12).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diaphragm of the sensing channel of Speldrich and Beck to include the protective coating as disclosed by Sulouff in order to ensure that the device is biocompatible and does not create residual stress on the diaphragm (Sulouff: col. 5, lines 3-12).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 7,703,339 issued to Sulouff, Jr. et al. (“Sulouff”).

As for claim 11, Morales as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above) and that the second substrate is formed of a semiconductor material (Beck: paragraphs [0015] and [0016]).
Morales as modified by Beck does not disclose that the sensing channel comprises a protective coating.
However, Sulouff discloses a sensing channel that comprises a protective coating (col. 5, lines 3-12).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diaphragm of the sensing channel of Morales and Beck to include the protective coating as disclosed by Sulouff in order to ensure that the device is biocompatible and does not create residual stress on the diaphragm (Sulouff: col. 5, lines 3-12).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,677,818 issued to Landsberger et al. (“Landsberger”).

As for claim 12, Speldrich as modified by Beck discloses a flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose a third substrate adjoined to the second substrate on an opposite side of the second substrate to the sensing channel.
However, Landsberger discloses a third substrate (14) adjoined to a second substrate (6) on an opposite side of the second substrate (6) to a sensing channel (see Fig. 3d).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second substrate of Speldrich and Beck by adjoining a third substrate as disclosed by Landsberger in order to protect the flow sensor package by providing external packaging for the flow sensor.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,677,818 issued to Landsberger et al. (“Landsberger”).

As for claim 12, Morales as modified by Beck discloses a flow sensor package according to claim 1 (see the rejection of claim 1 above).
Morales as modified by Beck does not disclose a third substrate adjoined to the second substrate on an opposite side of the second substrate to the sensing channel.
However, Landsberger discloses a third substrate (14) adjoined to a second substrate (6) on an opposite side of the second substrate (6) to a sensing channel (see Fig. 3d).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the second substrate of Morales and Beck by adjoining a third substrate as disclosed by Landsberger in order to protect the flow sensor package by providing external packaging for the flow sensor.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 6,898,981 issued to Boillat et al. (“Boillat”).

As for claim 13, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose that the etched portion of the first substrate defines at least two etched cavities and one or more connecting channels, and wherein the etched cavities are fluidly connected to each other by the connecting channels.
However, Boillat discloses an etched portion (Boillat: underside of 33) of a first substrate (Boillat: 12) that defines at least two etched cavities (Boillat: 28, 30) and one or more connecting channels (Boillat: 32), and wherein the etched cavities (Boillat: 28, 30) are fluidly connected to each other by the connecting channels (Boillat: see Figs. 2, 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first substrate of Speldrich and Beck to have at least two etched cavities as disclosed by Boillat in order to allow pressure to be measured at two points of flow (Boillat: Abstract).

As for claim 14, Speldrich as modified by Beck and Boillat discloses the flow sensor package according to claim 13 (see the rejection of claim 13 above) and that the dielectric region (Boillat: 33) comprises at least two dielectric membranes corresponding to the at least two etched cavities (Boillat: see Fig. 2); and
wherein the dielectric region comprises a plurality of sensing elements (Speldrich: 102; 128, 140, 142 and Boillat: 16), wherein each of the plurality of sensing elements is formed with a separate dielectric membrane (Speldrich: 138 and col. 3, lines 4-7 and Boillat: see Fig. 1).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 6,898,981 issued to Boillat et al. (“Boillat”).

As for claim 13, Morales as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Morales as modified by Beck does not disclose that the etched portion of the first substrate defines at least two etched cavities and one or more connecting channels, and wherein the etched cavities are fluidly connected to each other by the connecting channels.
However, Boillat discloses an etched portion (Boillat: underside of 33) of a first substrate (Boillat: 12) that defines at least two etched cavities (Boillat: 28, 30) and one or more connecting channels (Boillat: 32), and wherein the etched cavities (Boillat: 28, 30) are fluidly connected to each other by the connecting channels (Boillat: see Figs. 2, 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the first substrate of Morales and Beck to have at least two etched cavities as disclosed by Boillat in order to allow pressure to be measured at two points of flow (Boillat: Abstract).

As for claim 14, Morales as modified by Beck and Boillat discloses the flow sensor package according to claim 13 (see the rejection of claim 13 above) and that the dielectric region (Boillat: 33) comprises at least two dielectric membranes corresponding to the at least two etched cavities (Boillat: see Fig. 2); and
wherein the dielectric region comprises a plurality of sensing elements (Boillat: 16), wherein each of the plurality of sensing elements is formed with a separate dielectric membrane (Boillat: see Fig. 1).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 8,286,478 issued to Speldrich et al. (“Speldrich’478”).

As for claim 16, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above) and that the sensor package comprises a heating element (Speldrich: 128) located within the dielectric membrane (Speldrich: col. 3, lines 4-7). 
Speldrich as modified by Beck does not disclose that the dielectric membrane comprises one or more discontinuities located between the heating element and an edge of the dielectric membrane.
However, Speldrich’478 discloses a dielectric membrane (20, 32) that comprises one or more discontinuities (42, 44) located between a heating element (26) and an edge of the dielectric membrane (see Fig. 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the dielectric membrane of Speldrich and Beck to include the one or more discontinuities as disclosed by Speldrich’478 in order to increase the sensitivity and reduce power consumption of the flow sensor (Speldrich’478: col. 5, lines 23-37).

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 6,981,410 issued to Seki et al. (“Seki”).

As for claim 22, Speldrich as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Speldrich as modified by Beck does not disclose a connection substrate electrically connected to bond pads on an exterior surface of the dielectric region.
However,  Seki discloses a connection substrate (Seki: 105) electrically connected to bond pads (Seki: 114) on an exterior surface of a dielectric region (Seki: see Figs. 1 and 2).
Seki and the Speldrich-Beck combination disclose each claimed element, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the connection substrate of Seki and the bond pads of the dielectric region of the Speldrich-Beck combination by connecting bonding wires to the connection plate and the bond pads as suggested by Seki (Seki: col. 4, lines 51-58), and that in combination, the connection substrate, bond pads  and dielectric region merely perform the same functions as each does separately. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow sensor package of Speldrich and Beck to include the connection substrate as disclosed by Seki in order to achieve the predictable result of providing a structure that allows additional electrical connections to the dielectric region.

Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) as applied to claim 1, further in view of U.S. Patent 6,981,410 issued to Seki et al. (“Seki”).

As for claim 22, Morales as modified by Beck discloses the flow sensor package according to claim 1 (see the rejection of claim 1 above).
Morales as modified by Beck does not disclose a connection substrate electrically connected to bond pads on an exterior surface of the dielectric region.
However,  Seki discloses a connection substrate (Seki: 105) electrically connected to bond pads (Seki: 114) on an exterior surface of a dielectric region (Seki: see Figs. 1 and 2).
Seki and the Morales-Beck combination disclose each claimed element, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the connection substrate of Seki and the bond pads of the dielectric region of the Morales-Beck combination by connecting bonding wires to the connection plate and the bond pads as suggested by Seki (Seki: col. 4, lines 51-58), and that in combination, the connection substrate, bond pads  and dielectric region merely perform the same functions as each does separately. Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow sensor package of Morales and Beck to include the connection substrate as disclosed by Seki in order to achieve the predictable result of providing a structure that allows additional electrical connections to the dielectric region.

Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 7,603,898 issued to Speldrich (“Speldrich”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) and U.S. Patent 6,981,410 issued to Seki et al. (“Seki”) as applied to claim 22, further in view of U.S. Patent 6,971,266 issued to Kawai (“Kawai”) and U.S. Patent 9,282,389 issued to Khenkin et al. (“Khenkin”).

As for claim 19, Speldrich as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above) and that a connection substrate (Seki: 105) comprises a printed circuit board material (Seki: col. 3, lines 9-10).
Speldrich as modified by Beck and Seki does not disclose that the connection substrate comprises a semiconductor chip, and the semiconductor chip comprises integrated circuitry, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a flip-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses (Khenkin: Fig. 3) how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Speldrich as modified by Beck, Seki, Kawai and Khenkin discloses a connection substrate (Seki: 105 and Khenkin: 310, 335) that comprises a semiconductor chip (Khenkin: 510), and that the semiconductor chip comprises integrated circuitry (Khenkin: col. 4, lines 37-41).
 
As for claim 21, Speldrich as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Speldrich as modified by Beck and Seki does not disclose a sealant between the dielectric region and the connection substrate, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a flip-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Speldrich as modified by Beck, Seki, Kawai and Khenkin discloses a sealant (Khenkin: 210) between the dielectric region (Seki: 113 and Khenkin: 105) and the connection substrate (Seki: 105 ad Khenkin: 310).

As for claim 23, Speldrich as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Speldrich as modified by Beck and Seki does not disclose that the connection substrate is electrically connected to the bond pads using solder balls, or bumps or pillars formed of copper or gold, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a spin-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Speldrich as modified by Beck, Kawai and Khenkin discloses that the connection substrate (Seki: 105 and Khenkin: 310, 335) is electrically connected to the bond pads (Seki: 114) using solder balls (Khenkin: 320), or bumps or pillars formed of copper or gold.

Claims 19, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,033,180 issued to Morales et al. (“Morales”) in view of U.S. Patent Application Publication 2011/0252882 by Beck et al. (“Beck”) and U.S. Patent 6,981,410 issued to Seki et al. (“Seki”) as applied to claim 22, further in view of U.S. Patent 6,971,266 issued to Kawai (“Kawai”) and U.S. Patent 9,282,389 issued to Khenkin et al. (“Khenkin”).

As for claim 19, Morales as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above) and that a connection substrate (Seki: 105) comprises a printed circuit board material (Seki: col. 3, lines 9-10).
Morales as modified by Beck and Seki does not disclose that the connection substrate comprises a semiconductor chip, and the semiconductor chip comprises integrated circuitry, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a flip-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses (Khenkin: Fig. 3) how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Morales as modified by Beck, Seki, Kawai and Khenkin discloses a connection substrate (Seki: 105 and Khenkin: 310, 335) that comprises a semiconductor chip (Khenkin: 510), and that the semiconductor chip comprises integrated circuitry (Khenkin: col. 4, lines 37-41).
 
As for claim 21, Morales as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Morales as modified by Beck and Seki does not disclose a sealant between the dielectric region and the connection substrate, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a flip-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Morales as modified by Beck, Seki, Kawai and Khenkin discloses a sealant (Khenkin: 210) between the dielectric region (Seki: 113 and Khenkin: 105) and the connection substrate (Seki: 105 ad Khenkin: 310).

As for claim 23, Morales as modified by Beck and Seki discloses the flow sensor package according to claim 22 (see the rejection of claim 22 above).
Morales as modified by Beck and Seki does not disclose that the connection substrate is electrically connected to the bond pads using solder balls, or bumps or pillars formed of copper or gold, in part, because Seki does not disclose that the connection substrate is connected to the dielectric region in a flip-chip configuration.  Instead, Seki discloses that the connection substrate is connected to the dielectric region in a wire-bonding configuration to create electrical connections (Seki: col. 6, lines 9-11).
However, Kawai discloses that a spin-chip configuration can be substituted for a wire-bonding configuration to create electrical connections (Kawai: col. 5, lines 14-19).  Khenkin discloses how a dielectric diaphragm region (Khenkin: 330) can be connected to a connection substrate (Khenkin: 310, 335) in a flip-chip configuration using solder balls (Khenkin: 320), or bumps, or pillars formed of copper or gold to create electrical connections.
Because Seki and Kawai and Khenkin each disclose methods for electrically connecting a connection substrate with a dielectric region, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the flip-chip configuration of Khenkin for the wire-bonding configuration of Seki to achieve the predictable result of providing an electrical connection between the connection substrate and the dielectric region.
Morales as modified by Beck, Kawai and Khenkin discloses that the connection substrate (Seki: 105 and Khenkin: 310, 335) is electrically connected to the bond pads (Seki: 114) using solder balls (Khenkin: 320), or bumps or pillars formed of copper or gold.

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 15, the prior art of record and the examiner’s knowledge does not disclose or suggest at least two dielectric membranes that have different areas, wherein a sensing channel comprises a plurality of sensing channel regions each corresponding to one or more of a plurality of sensing elements, and wherein each of the plurality of sensing channel regions has a different cross-section.

Response to Arguments
Applicant's arguments filed 10/27/2022 have been fully considered but they are not persuasive.
On pages 8-9 of the Remarks, Applicant traverses the original species restriction requirement dated 4/16/2021 because there is no search burden on the examiner.   The examiner notes that the traversal of the species A, B, C, M and N, in the reply dated 10/27/2022, is not timely.  The other sets of species were elected without traverse in the response dated 6/15/2021.
On page 10 of the Remarks, Applicant argues that there is no motivation to form a protrusion in Speldrich.  The examiner respectfully disagrees.  Speldrich already discloses a protrusion; i.e. Speldrich does not have to be modified to form a protrusion.
On page 10 of the Remarks, Applicant argues that there is no motivation to combine Beck with Speldrich.  The examiner respectfully disagrees.  The examiner has demonstrated that the claimed invention is obvious over Speldrich and Beck using the rationale of a simple substitution.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853